Title: To George Washington from Brigadier General Philemon Dickinson, 9 February 1777
From: Dickinson, Philemon
To: Washington, George

 

Sir
Bells Farm [N.J.] 9th Febry 1777

Your Excellency’s of the 5th Inst. did not come to hand till last Evening, I reced the Money for your Excellency’s mare by the Express; Capt. Morrison says, his Company was raised by the State of Pennsylvania, for the particular defense of that State, but that he was order’d into Jersey, by the Council of Safety—I mentioned several Days ago to your Excellency, that I had order’d four chests of Bohea Tea to be taken Possession of, being the property of a certain Mr Richmond now in Brunswick, & very active in favor of the Enemy—This Information I have received, well authenticated, should be glad to recieve Orders, respecting the same.
We had a great deal of marching, & countermarchg yesterday, but to no purpose—an Officer of mine who was out with a marching party, saw seven Divisions of the Enemy cross the Landg bridge, supposed to be about 2,000 Men, with a number of Waggons—There was a considerable fireing towards Quibble-Town, & by a Light-horse sent on purpose to get Intelligence—I am informed, that Col: Scott wth two Battalions detached from Genl Warner’s Brigade, fell in with a Party of the Enemy, & routed them, with the loss of three Men killed in Col: Scotts Battn.
The Captains of the Wyomin rangers inform me, that their Men have never received more than 10 Dolrs bounty, there are many of them sick, & in great want of the remainder, therefore they beg, Your Excellency will be pleased to order the remaing 10 Dolrs paid to them. I have the honor to be, Your Excellency’s most Ob. Sert

Philemon Dickinson


P.S. We killed one regular Yesterday, whom we brought in.

